Miller, Judge.
In Luangkhot v. State, 292 Ga. 423 (736 SE2d 397) (2013), the Supreme Court of Georgia reversed the judgment of this Court in
*664Decided August 8, 2013.
Bruce S. Harvey, K. Julie Hojnacki, for appellant (case no. A11A1688).
Garland, Samuel & Loeb, John A. Garland, for appellant (case no. All A2146).
David D. Marshall, for appellant (case no. A11A2281).
Daniel J. Porter, District Attorney, Rodney K. Miles, Assistant District Attorney, for appellee.
Luangkhot v. State, 313 Ga. App. 599 (722 SE2d 193) (2012). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Ellington, P. J., and Doyle, P. J., concur.